                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


PATRICK OWEN BAUGHMAN, JR.,                    )
                                               )
                 Plaintiff,                    )
                                               )
           vs.                                 )          Case No. 4:19-cv-1398-SNLJ
                                               )
LOWE’S HOME IMPROVEMENT                        )
STORE,                                         )
                                               )
                 Defendant.                    )


                              MEMORANDUM and ORDER

       This matter is before the Court on plaintiff’s motion to appoint counsel (#4).

       The appointment of counsel for an indigent pro se plaintiff lies within the discretion

of the Court. Indigent civil litigants do not have a constitutional or statutory right to

appointed counsel. Stevens v. Redwing, 146 F.3d. 538, 546 (8th Cir. 1998); Edgington v.

Mo. Dept. of Corrections, 52 F.3d. 777, 780 (8th Cir. 1995); Rayes v. Johnson, 969 F.2d.

700, 702 (8th Cir. 1992). The standard for appointment of counsel in a civil case involves

the weighing of several factors which include the factual complexity of a matter, the

complexity of legal issues, the existence of conflicting testimony, the ability of the indigent

to investigate the facts, and the ability of the indigent to present his claim. See McCall v.

Benson, 114 F.3d 754 (8th Cir. 1997); Stevens, 146 F.3d. at 546; Edgington, 52 F.3d. at

780; Natchigall v. Class, 48 F.3d. 1076, 1080-81 (8th Cir. 1995); Johnson v. Williams, 788

F.2d. 1319, 1322-1323 (8th Cir. 1986).
        In this matter, the Court finds that appointment of counsel is not necessary at this

time. This action appears to involve straightforward questions of fact rather than complex

questions of law, and plaintiff appears able to clearly present and investigate his claim.

       The Court will continue to monitor the progress of this case, and if it appears to this

Court that the need arises for counsel to be appointed, the Court will reconsider.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion for appointment of counsel

(#4) is DENIED without prejudice at this time.

       Dated this 30th day of May, 2019.




                                             UNITED STATES DISTRICT JUDGE




                                              2
